Case: 21-40414    Document: 00516422036       Page: 1   Date Filed: 08/05/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 5, 2022
                               No. 21-40414
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk

   Matthew Roppolo, et al.

                                                                    Plaintiffs,
                                    versus

   Medical Director Lannette Linthicum; Texas
   Department of Criminal Justice; Ben Raimer; Cynthia
   Jumper; Rodney Burrow; F. Parker Hudson III; Erin
   Wyrick; John Burruss; Preston Johnson, Jr.; Kelly
   Garcia; Owen Murray; University of Texas Medical
   Branch Correctional Managed Care; Dee Budgewater;
   Philip Keiser,

                                                     Defendants—Appellees,

                                    versus

   Julian Dominguez,

                                                                    Appellant.



                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:19-CV-262


   Before Stewart, Duncan, and Wilson, Circuit Judges.
Case: 21-40414      Document: 00516422036          Page: 2   Date Filed: 08/05/2022




                                    No. 21-40414

   Per Curiam:*
          Julian Dominguez, former Texas prisoner # 497927, is a class member
   in a class action alleging that inmates received inadequate medical treatment
   while in state custody. He now appeals the district court’s approval of the
   class-action settlement. He has also filed a motion for the appointment of
   counsel on appeal, or, in the alternative, for a stay of the appeal until he is
   able to hire an attorney.      Because Dominguez has not demonstrated
   exceptional circumstances warranting the appointment of counsel, we deny
   his request. Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). We also
   deny his alternative motion to stay the appeal.
          We review a district court’s approval of a class-action settlement for
   abuse of discretion. See Ayers v. Thompson, 358 F.3d 356, 368 (5th Cir. 2004).
   Dominguez has not presented any argument that the district court’s ruling
   was an abuse of discretion. He has therefore abandoned, by failure to brief,
   any challenge to the approval of the settlement. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987).
          The district court’s judgment is AFFIRMED, and Dominguez’s
   motions are DENIED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2